Citation Nr: 0122941	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the sixth thoracic vertebra with 
severe kyphosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1945 to April 1947 
and from November 1950 to September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased evaluation 
of 30 percent for service-connected residual of sixth 
thoracic spine vertebra fracture with sever kyphosis, 
effective July 23, 1998.  A notice of disagreement was 
received in February 1999; a statement of the case was issued 
in February 1999; and a substantive appeal was received in 
February 1999.  The veteran requested an RO hearing, but 
subsequently withdrew that request.  

In a June 15, 2000, decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a "Joint Motion for Remand and to Stay Further 
Proceedings," (Joint Motion) filed in January 2001, the 
parties sought consideration by the Board of certain 
regulatory criteria under 38 C.F.R. § 4.71a, Diagnostic Code 
5285.  In a January 17, 2001, Order, the Court granted the 
motion, vacated the Board decision and remanded the case to 
the Board for further proceedings.  


FINDING OF FACT

The veteran's service-connected residuals of a compression 
fracture at T6 with severe kyphosis requires use of an 
orthotic which fits to the lower sternum to prevent forward 
flexion and provide pain relief; radiological study shows a 
compression deformity with anterior wedging of the T6 
vertebral body.   



CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 40 percent 
(but no higher) for the veteran's service-connected residuals 
of a fracture of the sixth thoracic vertebra with severe 
kyphosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In August 1998, the veteran filed a claim for an increased 
evaluation of his dorsal (thoracic) spine disability.  He 
stated that he had pain all the time, had to wear a back 
brace, and noted that medication offered no relief.  Medical 
records show that the veteran had been provided a back brace 
since at least June 1996.  

X-ray examination of the dorsal spine in July 1998 showed 
compression deformity with anterior wedging of the T6 
vertebral body.  The remaining vertebrae were unremarkable 
and in alignment.  

A VA examination was conducted in October 1998.  The examiner 
noted a history of fracture of the T5-6 vertebrae, with 
compression deformity with anterior wedging of the T6 
vertebral body, and severe kyphosis.  The veteran complained 
of increased pain in his upper back with radiation to the low 
back and hips.  The veteran had been wearing an orthotic for 
approximately one month.  It was noted that this orthotic fit 
to the lower sternum to prevent forward flexion.  It was 
further noted that the orthotic resulted in significant 
relief and allowed the veteran to perform the activities of 
daily living with minimal discomfort.  The veteran reported 
that he wore this orthotic at all times except when sleeping.  

Physical examination revealed severe kyphosis with 
approximately 35 percent deformity.  The examiner noted no 
tenderness to palpation and no trigger points.  Range of 
motion testing revealed flexion to 110 degrees, right 
rotation to 30 degrees, left rotation to 48 degrees, 
extension to 32 degrees, right lateral bending to 30 degrees 
and left lateral bending to 24 degrees.  The examiner 
provided a diagnosis of compression deformity of T6 with loss 
of disc space resulting in severe kyphosis.  The examiner 
stated that although the veteran was symptomatic, he was able 
to function with back orthotics.  The examiner further stated 
that without the orthotics, the veteran would have 
significantly severe impairment with the activities of daily 
living.  

II. Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report, as well as treatment records and 
statements from the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an evaluation in excess 
of 30 percent for service-connected thoracic spine 
disability.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's thoracic spine disability has been previously 
rated under various Diagnostic Codes.  Initially, the veteran 
was evaluated under Diagnostic Code 5285, for residuals of a 
vertebral fracture.  In an August 1988 rating decision, the 
RO changed the diagnostic code to 5291-5285, taking into 
consideration the limitation of dorsal spine motion.  In a 
January 1997 rating decision, the RO evaluated the veteran 
under the criteria for Diagnostic Codes 5288 and 5285.  In 
the January 1999 rating decision from which the instant 
appeal arises, the RO again changed the evaluation Diagnostic 
Code to 5299-5288, for other unspecified back condition 
evaluated analogously as dorsal spine ankylosis.  The RO 
found unfavorable ankylosis, apparently on the basis that the 
orthotic used by the veteran effectively resulted in 
ankylosis.  The RO therefore assigned a 30 percent rating 
under Code 5288 for ankylosis.  A 30 percent rating under 
Code 5288 is the highest available under this Code.  

Contentions have been offered on the veteran's behalf that an 
additional 10 percent should be added under Code 5285 since 
there is evidence of a demonstrable deformity of a vertebral 
body.  

Under Diagnostic Code 5285, residuals of vertebral fractures 
warrant a 100 percent evaluation with spinal cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent evaluation is awarded without spinal cord 
involvement; with abnormal mobility requiring a neck brace 
(jury mast).  Other cases of residuals of vertebral fractures 
are evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Review of the medical evidence does not show any evidence of 
true ankylosis of the dorsal spine, whether favorable or 
unfavorable.  The RO has found, however, that the orthotic 
which the veteran wears to prevent flexion effectively 
results in unfavorable ankylosis.  The RO has therefore 
assigned a 30 percent rating for unfavorable ankylosis of the 
dorsal spine under Code 5288 (the highest rating available 
under this Code).  However, the evidence in the present case 
does not show the complete absence of any motion.  The 
orthotic is apparently worn to prevent flexion so as to 
reduce pain, but there is nothing to show that other motions 
are not possible, even with the brace.  As long as some 
motion is possible, it would seem that a finding of ankylosis 
could be questioned.  

Nevertheless, the RO has determined that application of the 
provisions of Diagnostic Code 5288 for ankylosis is warranted 
because of the restriction of flexion resulting from use of 
the orthotic which apparently goes to the lower part of the 
sternum.  Under a liberal view of what constitutes ankylosis, 
the Board declines to find that the RO's action in this 
regard was improper.

With regard to assignment of an additional 10 percent under 
Code 5285, the Board does acknowledge x-ray evidence of a 
compression deformity with anterior wedging at T6.  A 
demonstrable deformity of a vertebral body has therefore been 
shown.  The remaining question goes to the applicability of 
the Code 5285 provision regarding assignment of an additional 
10 percent to ratings under the ankylosis Codes.  A literal 
reading of Code 5285 does not suggest that the additional 10 
percent for deformity provision applies to ratings for 
ankylosis.  On its face, Code 5285 provides for such 
additional 10 percent rating in connection with ratings for 
limited motion or muscle spasm.  There is no express 
reference to ankylosis, and this would suggest that the 
regulation was not drafted in contemplation of applying the 
10 percent rating for deformity provision to ratings based on 
ankylosis.  The Board also observes that a Note following 
Code 5285 specifically refers to ratings under ankylosis and 
limited motion, and this reference to each separately, by 
implication, suggests that had the drafters of Code 5285 
intended that the additional 10 percent provision apply to 
ankylosis ratings, there would have been express language to 
that effect.  

However, the provisions of Code 5285 do speak to limited 
motion, and the veteran's representative has argued that 
ankylosis is effectively the ultimate limitation of motion.  
The Board further acknowledges that ankylosis is immobility 
of a joint.  Since the RO has assigned a 30 percent rating 
for ankylosis under Code 5288, it would therefore appear that 
the additional 10 percent rating provision of Code 5285 might 
also apply.  While there is no clear supporting language in 
the Rating Schedule, there is also no clear language to the 
contrary.  Accordingly, under a liberal reading of Code 5285, 
the Board finds that assignment of an additional 10 percent 
for demonstrable deformity under Code 5285 to the 30 percent 
assigned by the RO under Code 5288 for ankylosis is 
warranted.  

However, the clear preponderance of the evidence is against a 
finding that a rating in excess of 40 percent is warranted 
under any applicable diagnostic criteria.  The medical 
records do not show any spinal cord involvement, restriction 
to bed, or long leg braces. Although the veteran does use a 
back brace, the medical records do not show the use of a neck 
brace or jury mast as contemplated for a higher rating under 
Code 5285.  There is also no evidence of cord involvement or 
the need to wear long leg braces. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there is no persuasive evidence to show marked 
interference with employment or frequent periods of 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has 
been rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 1991), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable decision.


ORDER

Entitlement to an evaluation of 40 percent for service-
connected residuals of a fracture of the sixth thoracic 
vertebra with severe kyphosis is warranted.  To this extent, 
the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

